Citation Nr: 1710147	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-23 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for cataracts.

2.  Entitlement to service connection for sleep apnea, associated with diabetes mellitus type II (DM) with onychomycosis and tinea pedis.  

3.  Entitlement to service connection for constipation, associated with hiatal hernia with gastroesophageal reflux disease (GERD) and Schatzki's ring, to include H pylori bacteria, and DM with onychomycosis and tinea pedis.

4.  Entitlement to service connection for H pylori bacteria.

5.  Entitlement to service connection for an acquired heart disability, to include ischemic heart disease (IHD) and valvular heart disease.

6.  Entitlement to service connection for conjunctivitis, associated with DM, with onychomycosis and tinea pedis.

7.  Entitlement to service connection for gum disease (periodontitis) and a dental condition, to include the inability to chew food and accelerated bone loss on the teeth, associated with DM with onychomycosis and tinea pedis, for compensation purposes.

8.  Entitlement to service connection for gum disease (periodontitis) and a dental condition, to include the inability to chew food and accelerated bone loss on the teeth, associated with DM with onychomycosis and tinea pedis, for treatment purposes.

9.  Entitlement to an initial compensable rating for malignant melanoma, due to exposure of ultraviolet radiation and dioxin.

10.  Entitlement to an initial compensable rating for residuals of basal cell carcinoma, due to exposure of ultraviolet radiation and dioxin.

11.  Entitlement to an initial disability rating for esophageal stricture associated with hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, rated noncompensable from November 23, 2007, 10 percent from April 19, 2011, and 30 percent from April 7, 2016.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2008, November 2011, January 2014, February 2015, April 2016, September 2016, and January 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2012, the Veteran testified at a travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in September 2014.  At that time, the Board remanded the case for additional development.  For the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that on the Veteran's November 2016 VA Form 9, he specifically restricted his appeal to the issue of entitlement to service connection for IHD.  Thus, the issue of entitlement to an increased disability rating in excess of 20 percent for type II diabetes mellitus, previously listed on a Statement of the Case, is not on appeal before the Board.

The Veteran initially filed a claim to establish service connection for IHD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired heart disabilities, to include IHD and valvular heart disease, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

During the period of the appeal, in a July 2016 rating decision, the RO retroactively increased the Veteran's service-connected hiatal hernia with GERD and Schatzki's ring to 10 percent effective April 19, 2011, and assigned a 30 percent rating effective April 7, 2016.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned generally will be presumed to be seeking the maximum benefit allowed by law and regulation and a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  With regard to the Veteran's claim for initial increased ratings for hiatal hernia with GERD and Schatzki's ring, the assigned ratings are less than the maximum available benefits that can be awarded and the Veteran has not withdrawn his appeal.  Accordingly, that issue remains before the Board.

The issues of whether new and material evidence was received to reopen the claim of entitlement to service connection for cataracts, entitlement to service connection for sleep apnea, constipation, H pylori bacteria, an acquired heart disability, and conjunctivitis, entitlement to initial disability ratings for malignant melanoma and residuals of basal cell carcinoma, and entitlement to a TDIU (on appeal per Rice v. Shinseki, 22 Vet. App. 447 (2009)) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Under the laws administered by VA, the Veteran does not have a current dental disorder for which VA disability compensation is payable.

2.  Affording the Veteran the benefit of the doubt, his periodontitis was caused by his service-connected DM.
3.  Affording the Veteran the benefit of the doubt, from November 23, 2007, his hiatal hernia/GERD was characterized by symptoms of dysphagia and pyrosis.  At no point prior to April 19, 2011 was his hiatal hernia/GERD manifested by two or more symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  Affording the Veteran the benefit of the doubt, from April 19, 2011, his hiatal hernia/GERD was characterized by symptoms of dysphagia, pyrosis, and regurgitation.  At no point prior to April 7, 2016 was his hiatal hernia/GERD manifested by symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of sever impairment of health.

5.  Affording the Veteran the benefit of the doubt, from April 7, 2016, his hiatal hernia/GERD was characterized by symptom combinations productive of severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for periodontitis for compensation purposes have not been met. 38 U.S.C.A. §§ 1131, 1712 (West 2014); 38 C.F.R. §§ 4.150, 17.161 (2016).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for periodontitis have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

3.  From November 23, 2007, the criteria for an initial disability rating of 10 percent, but no higher, for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, Diagnostic Code (DC) 7346 (2016).

4.  From April 19, 2011, the criteria for a disability rating of 30 percent, but no higher, for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, DC 7346 (2016).

5.  From April 7, 2016, the criteria for a disability rating of 60 percent, for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.7, 4.114, DC 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, if notice was not provided prior to initially adjudicating the claim, or if provided, was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is preserved, so not frustrated, in that the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim for hiatal hernia with GERD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in November 2007, December 2010, February 2011, April 2011, and July 2011.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of SOCs in March 2009, March 2012, and November 2016, and SSOCs in March 2012, July 2012, and September 2016.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's testimony and contentions.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected and nonservice-connected disabilities in July 2008, December 2010, April 2011, October 2014, April 2016, and August 2016.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims of service connection and an initial increased disability rating.  The Veteran was assisted at the hearing by an accredited representative from the Jewish War Veterans of the United States.  

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's periodontitis was related to his already service-connected DM.  They also asked questions to draw out the current state of the Veteran's service-connected hiatal hernia with GERD.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and an initial increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in September 2014.  The Board specifically instructed the RO to obtain all VA and private treatment records, send the Veteran's claim of entitlement to service connection for periodontitis to the Veterans Health Administration (VHA) to determine if he meets the basic eligibility requirements of service connection, schedule the Veteran for an examination to determine the current nature, extent, and severity of his service-connected hiatal hernia with GERD, and to readjudicate the claims on appeal.  Subsequently, all outstanding VA and private records were obtained and associated with the claims folder and the Veteran was afforded an examination to evaluate his hiatal hernia and GERD in April 2016.  The Veteran's claims were then readjudicated in the September 2016 SSOC.  

The Board acknowledges that the Veteran's periodontitis claim was never sent to the VHA to determine if he met the basic eligibility requirements for service connection.  However, as the Board is granting the Veteran's periodontitis claim for treatment, this lack of compliance is non-prejudicial.  The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.310(a) (2016), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

Service connection for Periodontitis

Dental disorders are an exception to this general rule and are treated differently than other medical disorders in the VA benefits system.  The regulations governing dental claims make a fundamental distinction between replaceable missing teeth and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. §§ 3.381; 4.150 (2016); Simington v. West, 11 Vet. App. 41, 44 (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See Woodson v. Brown, 8 Vet. App. 352, 354 (1995).

Under 38 C.F.R. § 3.381 (2016), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not compensable disabilities but will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2016); 38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381(a) (2016) (as amended at 38 C.F.R. § 3.381(b) with no substantive changes for the purposes of this claim).

Entitlement to Service Connection for Periodontitis for Compensation Purposes

The Board recognizes that the RO addressed the issue of service connection for periodontitis for compensation purposes in a November 2011 rating decision.  However, the Veteran has never asserted a claim for periodontitis for compensation purposes, nor does the evidence support such a claim.  The Board notes that in the December 2010 and August 2016 VA examination reports, the examiners diagnosed the Veteran with moderate chronic periodontitis, with generalized diabetes mellitus associated gingivitis.  Neither examiner found evidence of dental trauma of any kind, such as replaceable missing teeth or teeth lost as a result of loss of substance of body of maxilla or mandible, due to trauma or disease such as osteomyelitis.  Furthermore, in June 2013 and August 2016 statements in support of claim, the Veteran noted that he would like his periodontitis service connected for treatment purposes only.

As a result, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for periodontitis for compensation purposes.  The issue of entitlement to service connection for periodontitis for treatment purposes will be addressed in the next section of this decision.

Entitlement to Service Connection for Periodontitis for Treatment Purposes

The Veteran asserts that his periodontitis is etiologically related to his already service-connected DM.  Affording him the benefit of the doubt, the Board agrees that secondary service connection is warranted.

The Veteran satisfies the first threshold element of secondary service connection, that a current disability exists.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In a December 2010 VA examination report, the Veteran was diagnosed with moderate chronic periodontitis with generalized diabetes mellitus associated gingivitis.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  

First, the Veteran is service-connected for DM, with onychomycosis and tinea pedis, evaluated as 20 percent disabling, effective December 1, 2009.  Second, in a December 2010 VA examination report, the examiner noted that the Veteran's medical records were not available for review.  The Veteran reported that he experienced chronic bleeding from his gums every 90 days.  The examiner diagnosed the Veteran with moderate chronic periodontitis with generalized diabetes mellitus associated gingivitis.  The examiner commented that an opinion as to whether the Veteran's peritonitis was due to or a result of his service-connected DM was not possible because the Veteran's claims file and medical records were not available for review.  However, later in the examination report, the examiner noted that private medical records, had been reviewed, as well as approved research findings/reports of the American Academy of Periodontology.  

The examiner opined that it was less likely than not that the Veteran's periodontitis was caused by or a result of his service-connected DM.  The rationale was that there was no evidence that periodontitis was caused by systemic conditions such as DM.  However, the examiner noted that it has been postulated that systemic conditions such as DM may alter the host response to bacterial infection resulting in an over-expression of gingival inflammation or changes to the normal microflora.

Additionally, the examiner noted that it was widely accepted that the initiation and progression of periodontitis are dependent upon the presence of microorganisms (bacteria) capable of causing disease.  The examiner reported that studies show that there is a higher prevalence of periodontitis in patients with DM, and the severity of periodontitis is greater in the patients with DM.  He concluded that although it had been postulated that the pathologic factors of DM are consistent with increased risk of periodontitis, the precise pathogenesis of periodontist in the diabetic patient is not known.  

Because in one part of the examination report, the examiner said that medical records were not available, and in another part, they were, and because in one part of the report, the examiner noted that an opinion was not possible without speculation, and then later in the report opined that it was less likely than not that the Veteran's periodontitis was caused by or a result of his service-connected DM, the Board determines that the December 2010 VA examination opinion is inadequate and of little probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an August 2016 VA examination report, the examiner opined that it was less likely than not that the Veteran's periodontitis was due to or the result of the Veteran's service-connected DM.  The rationale was that the evidence provided in the Veteran's claims folder, as well as the objective evidence obtained at the examination, showed that the Veteran had very poor home care and poor oral hygiene.  During the examination, there was evidence of very heavy supragingival plague and calculus and food debris present intraorally.  This was also noted in the Veteran's private dental treatment records as having "moderate to severe plaque supra and subgingivally."  The VA examiner noted that in a February 2015 private treatment report, it noted that the Veteran had "moderate calculus and plaque," and the hygienist had to be "very gentle and quick" and "Cavitron scaling had to be done quickly."  

The Board notes that while the Veteran may have poor dental hygiene, the VA examiner never addressed whether the Veteran's periodontitis was related to his service-connected DM.  As such, the Board finds that the August 2016 VA examination opinion to be inadequate and of minimal probative value.  Id.  Additionally, when it is not possible to separate the effects of service-connected and non-service-connected disabilities, such effects should be attributed to the service-connected condition.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In an undated private nexus opinion, the Veteran's dentist noted that she was the Veteran's treating physician, familiar with his medical and dental history.  The private dentist further noted that as the Veteran's physician, she examined the Veteran and in her opinion, the Veteran's periodontitis was caused by or a result of his service-connected DM.  The rationale provided was that the Veteran had DM, which had a direct impact on his generalized chronic periodontitis.  The private dentist noted that this was a bone and gum involvement characterized by bone loss, gum inflammation, and gum bleeding, due to bacteria.  

This bacteria, according to the private dentist, feeds on the sugar present in the blood, as a result of the Veteran's DM.  The private dentist noted that periodontitis is progressive and is associated with heart disease.  The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  The private dentist treated the Veteran and reviewed his medical and dental history.  The opinion was based on a sound rationale.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above evidence, the Board determines that it is at least as likely as not that the Veteran's periodontitis was caused by or related to his service-connected DM.  While the December 2010 VA examination report was found to be inadequate in terms of its opinion, the VA examiner established that periodontitis has a higher prevalence among people who had DM, and that DM is a known contributor to periodontal disease.  The August 2016 VA examination opinion was also found to be inadequate because it did not address the Veteran's service-connected DM, and only discussed the Veteran's poor dental hygiene.  The only adequate opinion is the undated opinion from the Veteran's private dentist, that found a positive nexus between his periodontitis and his service-connected DM.  Affording the Veteran the benefit of the doubt, the Board finds this evidence is sufficient to establish that the proximate cause of the Veteran's periodontitis is his service-connected DM.  As a result, secondary service connection, for treatment purposes only, is warranted.

Increased Ratings for Hernia/GERD

The Veteran contends that his service-connected hiatal hernia/GERD warrants an initial compensable rating prior to April 19, 2011, a disability rating in excess of 10 percent prior to April 7, 2016, and a disability rating in excess of 30 percent from April 7, 2016.

The Veteran's hiatal hernia/GERD may be rated pursuant to DC 7346 for disabilities of the digestive system.  38 C.F.R. § 4.114, DC 7346 (2016).

Under DC 7346 for hernia hiatal, the minimum 10 percent disability rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  Id.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Id.  The maximum 60 percent disability rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Id.

Prior to April 19, 2011

In a July 2008 VA examination report, the Veteran was diagnosed with esophagitis, hiatal hernia, Schatzki ring, GERD, and dysphagia.  The examiner noted that the Veteran's medical records had been reviewed and reported that the Veteran had dysphagia for solids mostly and occasionally liquids.  The examiner also noted that the Veteran had some pyrosis.  There was no epigastric or other pain, no hematemesis, or melena.  The Veteran had reflux with regurgitation and nausea, but no vomiting.  There was no esophageal trauma and no history of neoplasm.

Based on this evidence, and affording the Veteran the benefit of the doubt, from November 23, 2007, the original date of claim, the Board finds that the Veteran's hiatal hernia/GERD more nearly approximates the criteria contemplated by a 10 percent rating under DC 7346.  38 C.F.R. §§ 3.102, 4.114, DC 7346 (2016).  The July 2008 VA examination report shows that the Veteran had dysphagia and pyrosis, two of the symptoms required for the 30 percent disability rating.  At no point prior to April 19, 2011 was the Veteran's hiatal hernia/GERD manifested by regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  As a result, a higher 30 percent disability rating is not warranted.  Id.

Prior to April 7, 2016

In an April 2011 VA examination report, the Veteran's problem was listed as hiatal hernia with GERD and Schatzki's ring.  It was noted in the report that the Veteran's medications for GERD had been increased to twice daily and his course since onset was "progressively worse."  The VA examiner noted that there was no history of hospitalization or surgery related to the esophagus, no history of trauma to the esophagus, no history of esophageal neoplasm, no history of nausea associated with esophageal disease, and no history of vomiting associated with esophageal disease.  

The Veteran had a history of dysphagia less than once a week but at least once a month.  He could only swallow liquids rarely, less than monthly, could only swallow liquids and soft food rarely, less than monthly, and could only swallow solid food most of the time.  The Veteran did not require the use of a feeding tube.  There was no history of esophageal distress, but there was a history of heartburn or pyrosis several times a week, and regurgitation, less than weekly.  There was no history of hematemesis or melena but there was a history of esophageal dilation.  There were no signs of significant weight loss or malnutrition.  The examiner noted that the Veteran was working part-time for the past five to ten years and had not lost any time from work during the last twelve month period.  The Board notes that the April 2011 VA examination report did not contain a section regarding substernal, arm, or shoulder pain.

In an October 2014 VA examination report, the Veteran continued to endorse upper and lower GI disturbances to include persistent dysphagia, early satiety, GERD, and severe constipation.  The Veteran's symptoms due to his esophageal conditions included persistently recurrent epigastric distress, dysphagia, pyrosis, and sleep disturbance caused by esophageal reflux, four or more times per year that lasted less than one day.

Based on this evidence, and affording the Veteran the benefit of the doubt, from April 19, 2011, the Board finds that the Veteran's hiatal hernia/GERD more nearly approximates the criteria contemplated by a 30 percent rating, under DC 7346.  38 C.F.R. §§ 3.102, 4.114, DC 7346 (2016).  The April 2011 examination report shows that the Veteran had dysphagia, pyrosis, and regurgitation.  As noted above, while the examination report did not contain any information or go into any detail as to whether the Veteran had substernal or arm or shoulder pain, affording him the benefit of the doubt, his hiatal hernia/GERD more nearly approximates the 30 percent disability rating instead of the 10 percent rating.  Id.  At no time prior to April 7, 2016 was the Veteran's hiatal hernia/GERD manifested by symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

From April 7, 2016

In an April 2016 VA examination report, the examiner noted that the Veteran was diagnosed with hiatal hernia, GERD, and Schatzki's ring.  The VA examiner noted that the Veteran was seen in July 2015 for bloating and underwent treatment for possible small intestine bacterial overgrowth (SIBO) with rifaximin with improvement in symptoms.  In July 2015, the Veteran had an esophagogastroduodenoscopy (EGD) showing gastritis.  In September 2015, the Veteran underwent a colonoscopy showing a tubular adenoma with recommended repeat in three years.  In November 2015, the Veteran was seen by a GI physician at the VA for a history of peptic stricture s/p EGD with dilation in 2013, and was also previously seen in the clinic for abdominal discomfort described as bloating.

The Veteran reported intermittent dysphagia to solids for seven to eight years and that he required annual EGDs with dilations.  His last dilation was in 2013 and his last EGD was in 2014 without any dilation.  He stated he had progressive dysphagia to solids, but not liquids, and reported that it was similar to his previous episodes.  He also reported intermittent abdominal pain localized mid-upper region, and bloating.  He noted that he had intermittent nausea, but no vomiting.  The Veteran denied any weight loss or change in appetite and denied melena, hematochezia, or fevers.  He had no history of anemia.  

The Veteran's symptoms included symptoms productive of considerable impairment of health, symptom combinations productive of severe impairment of health, persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, substernal pain in the arm and shoulder, sleep disturbance caused by esophageal reflux, four or more times per year, that averaged ten days or more, and episodes of nausea, four or more times per year, that averaged ten days or more.
The examiner noted that the Veteran's esophageal condition would impact his ability to work in that the Veteran had physical limitations mainly with recurrence of esophageal strictures with significant impairment.

Based on this evidence, and affording the Veteran benefit of the doubt, from April 7, 2016, the Board finds that the Veteran's hiatal hernia/GERD more nearly approximates the criteria contemplated by the maximum 60 percent rating, under DC 7346.  As noted above, in the April 2016 VA examination report, the Veteran's symptoms are listed as "combinations productive of severe impairment of health."  Id.  As such, a 60 percent disability rating is warranted.

The Board has not overlooked the lay statements and testimony with regard to the frequency, severity, and duration of the Veteran's hiatal hernia/GERD.  Lay persons are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that the reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran and others have the requisite and specified training to be competent of discerning the nature, extent, and severity of his hiatal hernia/GERD, in the absence of specialized medical training, which in this case they have not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  As such, the objective medical findings and opinions provided by the July 2008, April 2011, October 2014, and April 2016 VA examination reports have been accorded greater probative weight in determining the disability rating of the Veteran's service-connected hiatal hernia/GERD.

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected hiatal hernia/GERD.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's hiatal hernia/GERD symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 10 percent rating assigned from November 23, 2007, the 30 percent rating assigned from April 19, 2011, and the 60 percent rating assigned from April 7, 2016.  See 38 C.F.R. § 4.114, DC 7346 (2016).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from hiatal hernia/GERD with the pertinent schedular criteria does not show that his service-connected hiatal hernia/GERD presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's hiatal hernia/GERD.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for gum disease (periodontitis) and a dental condition, to include the inability to chew food and accelerated bone loss on the teeth, associated with DM with onychomycosis and tinea pedis, for compensation purposes, is denied.

Entitlement to service connection for gum disease (periodontitis) and a dental condition, to include the inability to chew food and accelerated bone loss on the teeth, associated with DM with onychomycosis and tinea pedis, for treatment purposes, is granted.

An initial disability rating of 10 percent, but no higher, is granted for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, effective from November 23, 2007, subject to the laws and regulations governing monetary benefits.

A disability rating of 30 percent, but no higher, is granted for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, effective from April 19, 2011, subject to the laws and regulations governing monetary benefits.

A disability rating of 60 percent is granted for hiatal hernia with GERD and Schatzki's ring, to include H pylori bacteria, effective from April 7, 2016, subject to the laws and regulations governing monetary benefits.


REMAND

Concerning the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cataracts (March 2017 notice of disagreement (NOD)), entitlement to service connection for sleep apnea (February 2017 NOD), entitlement to service connection for constipation (February 2015 NOD), entitlement to service connection for H pylori bacteria (May 2016 NOD), entitlement to service connection for conjunctivitis (March 2017 NOD), entitlement to an initial compensable disability rating for malignant melanoma (September 2016 NOD), and entitlement to an initial compensable disability rating for basal cell carcinoma (September 2016 NOD), the Board notes that the Veteran has disagreed with the rating decisions denying service connection or assigning initial noncompensable disability ratings.  As a result, the issuance of SOCs for these issues is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201, 20.300 (2016).

Concerning the issue of entitlement to service connection for an acquired heart disability, to include IHD and valvular heart disease, the Board notes that in his March 2014 NOD, the Veteran wrote that his heart condition was a result of his diabetes mellitus.  However, in the October 2016 VA examination report, the VA examiner opined that the Veteran's valvular heart disease was less likely than not incurred in or caused by active service.  At no point in the opinion did the examiner opine as to whether the Veteran's valvular heart disease was proximately due to or chronically aggravated by, the Veteran's already service-connected DM.  As a result, a new VA examination is necessary to determine if the Veteran's valvular heart disease is secondarily related to his DM.

Finally, concerning the issue of TDIU, the Board notes that this decision is granting service connection for periodontitis and increasing the Veteran's maximum disability rating for hiatal hernia/GERD from 30 percent to 60 percent.  As a result, even though the Veteran was denied entitlement to a TDIU in January 2014, a new VA examination is necessary to determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran and his representative with appropriate 38 C.F.R. § 3.159(b) notice regarding the issue of entitlement to TDIU, to include the need to file any required claims forms.  All action necessitated by the Veteran's response must be accomplished.

2. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his acquired heart disease, and all his service-connected disabilities.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

3. Provide the Veteran and his representative with a Statement of the Case regarding the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for cataracts, entitlement to service connection for sleep apnea, entitlement to service connection for constipation, entitlement to service connection for H pylori bacteria, entitlement to service connection for conjunctivitis, entitlement to an initial compensable disability rating for malignant melanoma, and entitlement to an initial compensable disability rating for basal cell carcinoma.  Please advise the Veteran and his representative of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

4. Schedule the Veteran for a VA cardiovascular examination to determine if he is diagnosed with a heart condition, to include IHD and valvular heart disease.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.

a. After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any such acquired heart disability is either directly related to active military service or is proximately due to or aggravated by, the Veteran's already service-connected type II diabetes mellitus.

b. The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.

5. The examiner should determine the functional effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must fully describe the impact of the Veteran's service-connected disabilities (as listed in a January 2017 rating decision) on his ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


